Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the continuation application filed on 4/22/2021. Claims 1-20 as originally filed are considered here.

Information Disclosure Statement
The Information Disclosure Statements filed on 4/22/2021 and 10/27/2020 have been considered.

Oath/Declaration
The oath or declaration filed on 10/27/2020 is acceptable. 

Drawings
The drawings filed on 12/11/2006 are acceptable. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following claimed subject matter must be shown: must be shown or the feature(s) canceled from the claim(s).  

“wherein the second semiconductor material has a first region defined by first sidewalls of the second semiconductor material and a second region defined by second sidewalls of the second semiconductor material, the first region separated from the second region by a non-zero distance that is directly over one of the one or more vertically extending segments” (claim 15).
“a conductive contact having sidewalls extending through the substrate to a lower surface that contacts one of the one or more vertically extending segments below an upper surface of the substrate” (claim 9).

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

With regard to claim 15, the claim recites, “wherein the second semiconductor material has a first region defined by first sidewalls of the second semiconductor material and a second region defined by second sidewalls of the second semiconductor material, the first region separated from the second region by a non-zero distance that is directly over one of the one or more vertically extending segments”. The claim fails to particularly point out and distinctly claim the subject matter as it is not clear what is meant by “first region” and “second region” and how they are defined by “first sidewalls”, “second sidewalls” and “non-zero distance”. Since all of these are not shown or marked in any of the drawings and the claim language are not clearly defined, the claim particularly fails to point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Appropriate correction is required.

The dependent claims 16-20 inherit the deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prechtl et al (US 2013/0168737; Prechtl hereinafter).

With regard to claim 1, Prechtl discloses an integrated chip 100 (Fig.7-12; para[0031]), comprising: 
a first III-V semiconductor material 31 (para[0041]; GaN) over a substrate 20 (para[0061]); 
a second III-V semiconductor material 32 (para[0052]; AlN layer on GaN layer 32) over the first III-V semiconductor material 31, wherein the second III-V semiconductor material 32 is a different material (AlN) than the first III-V semiconductor material (GaN); and 
a doped region 28a/28b (Fig.11) para[0051]) comprising 
a horizontally extending segment 28b (Fig.11) and 
one or more vertically extending segments 28a (para[0051]) protruding vertically outward (Fig.12) from the horizontally extending segment 28b, wherein the horizontally extending segment 28b is arranged below the first III-V semiconductor material 31 (Fig.12).

With regard to claim 2, Prechtl discloses the integrated chip of claim 1, wherein the first III-V semiconductor material 31 comprises gallium (para[0041]) and the second III-V semiconductor material 32 comprises aluminum (para[0052]).

With regard to claim 3, Prechtl discloses the integrated chip of claim 1, wherein the one or more vertically extending segments 28a/24 have a top that is along an upper surface of the substrate 20 (Fig.7).
With regard to claim 4, Prechtl discloses the integrated chip of claim 1, further comprising: a conductive contact 11 (para[0056]) having sidewalls that extend through the first III-V semiconductor material 31 and the second III-V semiconductor material 32 to physically contact the one or more vertically extending segments 24/28a (Fig.12).

With regard to claim 5, Prechtl discloses the integrated chip of claim 1, wherein the substrate 20 comprises a first substrate layer 21 (para[0050]) and a second substrate layer 22 (para[0050]) on an upper surface of the first substrate layer 21; and wherein the one or more vertically extending segments 28a/24 extend completely (Fig.12) through the second substrate layer.

With regard to claim 6, Prechtl discloses the integrated chip of claim 1, wherein the first III-V semiconductor material 31 contacts the substrate 20 along an interface (interface of 22 and 31) that continuously extends laterally between a first one of the one or more vertically extending segments 28a/24 and a second one of the one or more vertically extending segments 25 as viewed in a cross-sectional view (Fig.12).

With regard to claim 7, Prechtl discloses the integrated chip of claim 1, wherein the first III-V semiconductor material 31 has a sidewall that is directly over the horizontally extending segment 28b (Fig.12).

With regard to claim 8, Prechtl discloses the integrated chip of claim 1, wherein the second III-V semiconductor material 32 completely covers the first III-V semiconductor material 31 between a first one of the one or more vertically extending segments 28a/24 and a second one of the one or more vertically extending segments 25 as viewed in a cross-sectional view (Fig.9).

Claims 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campi et al (US 2015/0041890; Campi hereinafter).

With regard to claim 9, Campi discloses an integrated chip 100 (Fig.7 with corresponding texts), comprising: 
a substrate 601 (para[0072]); 
an isolation region 602/608 (para[0081]) disposed within the substrate 601 and comprising 
a horizontally extending segment 602 (para[0081]) and 
one or more vertically extending segments 608 (para[0081]) protruding vertically outward (Fig.7) from the horizontally extending segment 602; and 
a conductive contact 615 (para[0083]) having sidewalls (Fig.7) extending through the substrate 601 (615 is within substrate) to a lower surface that contacts (615 contacts upper surface of 608) one of the one or more vertically extending segments 608 below an upper surface of the substrate 601 (upper surface is top surface of 601).
With regard to claim 10, Campi discloses the integrated chip of claim 9, wherein the substrate 601 has a sidewall that is directly over the horizontally extending segment 602 (upper portion of the 601’s sidewall is directly over (i.e. above) the 602-horizontal part as the claim is not specific enough such as 601 and 602’s sidewall is inline or 90 degrees above).

With regard to claim 12, Campi discloses the integrated chip of claim 9, wherein the lower surface of the conductive contact 615 is above a top of the horizontally extending segment 602 (Fig.7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Campi in view of Lee et al (US 2013/0093038; Lee hereinafter).

With regard to claim 11, Campi discloses the limitations of the claim with the exception of wherein the conductive contact comprises a metal. However, Fig.1, element 36 of Lee discloses the conductive contact comprises a metal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Campi’s contact with metal as both the high concentration doping and metal both are substitutable equivalent and both having low resistance to current flow with predictable results.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 13 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites “wherein the substrate comprises: a semiconductor substrate; a first semiconductor material disposed over a topmost surface of the semiconductor substrate; and a second semiconductor material disposed over a topmost surface of the first semiconductor material” in combination with other elements of the base claim 9.

The further dependent claim 14 is allowable for the same reason as claim 13. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896